Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks page.1-4, filed on 06/03/2022, with respect to the rejection of Claims 54-81 have been fully considered and are persuasive. Therefore, the finality of that action is withdrawn and a Notice of Allowance is issued herewith. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant representative (Stephen E. Murray) on 06/07/2020.
The application has been amended as follows: 
Claims 54 and 73 have been amended as follows:
54.	(Currently Amended)  A blowout preventer (BOP) control system comprising:
a system controller configured to actuate a first BOP function by communicating one or more commands to a plurality of nodes of a functional pathway selected from at least two functional pathways associated with the first BOP function; 
each of the plurality of nodes comprising an actuatable component configured to actuate in response to a command received from the system controller, each of the plurality of nodes having: 
one or more sensors configured to capture data indicative of a first data set corresponding to actuation of the respective component; and 
a processor of each node configured to: 
analyze the first data set to determine a useful life remaining of the respective component; and 
communicate the useful life remaining of the respective component to the system controller.
73.	(Currently Amended)  A blowout preventer (BOP) control system comprising:
a system controller configured to actuate a first BOP function by communicating one or more commands to a plurality of nodes of a functional pathway selected from one or more functional pathways associated with the first BOP function; 
each of the plurality of nodes including an actuatable component configured to actuate in response to a command received from the system controller, each of the plurality of nodes having:
one or more sensors configured to capture data indicative of a first data set corresponding to actuation of the respective component; and
a processor of each node configured to:
compare the first data set to a second data set that corresponds to a simulation of actuation of the respective component to determine one or more differences between the first data set and the second data set; and
communicate to the system controller.
Allowable Subject Matter
Claims 54-81 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claim is the inclusion of the limitation “a processor of each node configured to: 
analyze the first data set to determine a useful life remaining of the respective component; and 
communicate the useful life remaining of the respective component to the system controller” as recited in independent claim 54, in all of the claims which is not found in the prior art references.
Claims 55-72 and 80 are allowed for the same reasons as claim 54, from which they depend.
	The primary reason for the allowance of the claim is the inclusion of the limitation “a processor of each node configured to:
compare the first data set to a second data set that corresponds to a simulation of actuation of the respective component to determine one or more differences between the first data set and the second data set; and
communicate to the system controller” as recited in independent claim 73, in all of the claims which is not found in the prior art references.
Claims 74-79 and 81 are allowed for the same reasons as claim 73, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896